Citation Nr: 0323448	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
otitis media/externa, bilateral, status postoperative 
mastoidectomy with tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
dating from November 1995.  

In March 2001 the Board remanded the case to the RO for 
further development and additional adjudicative action.  


FINDINGS OF FACT

1.  Otitis media/externa, bilateral, status postoperative 
mastoidectomy with tinnitus is not currently manifested by a 
suppurative process, and there is no evidence of aural 
polyps; there is moderate bilateral tinnitus.  

2.  Audiometric evaluations show that the veteran has, at 
worst, Level I hearing in the right ear, and Level II hearing 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
otitis media/externa, bilateral, status postoperative 
mastoidectomy with tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.87a, 
Diagnostic Codes (DCs) 6200, 6260 (1998 and 2002).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, 
and VII, Diagnostic Code 6100 (1998 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was originally granted service connection for 
right ear hearing loss and otitis media and externa, 
bilateral, by the RO upon rating decision in December 1975.  
Noncompensable ratings were assigned.  The above grants were 
based on service medical documentation of the above 
disorders.

In November 1983, the RO confirmed and continued the 
noncompensable ratings.  Considered at the time were the 
results of VA audiometric examination in October 1983.  At 
that time, there was drainage in the ears and dizziness.  
Tinnitus was also noted.  

On the authorized audiological evaluation, the right ear 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15

25
LEFT
25
25
10

30

Speech audiometry revealed speech recognition ability of 94 
percent in the ears.  Mild conductive hearing loss was 
diagnosed.  

VA outpatient treatment record in October 1983 shows that the 
left ear had mastoid for mucosa.  In November 1983, it was 
noted that the left ear looked good with normal meatus.  The 
tympanic membrane was intact.  

In March 1984, the RO confirmed and continued the 
noncompensable ratings in effect.  



On the authorized audiological evaluation in December 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
20
30
35
LEFT

35
15
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the ears.  The examiner noted that hearing in the 
left ear was within normal limits, and there was a mild 
sensorineural hearing loss in the right ear.  

The RO, in a December 1988, confirmed the noncompensable 
rating in effect for the veteran's hearing loss.  

When examined by VA in February 1989, the veteran was found 
to have no evidence of active otitis.  

In March 1989 the noncompensable ratings in effect for right 
ear hearing loss and bilateral ear disease were confirmed by 
the RO.  

A December 1993 VA examination report shows that active ear 
disease was seen in the left ear and diagnosed as chronic 
otitis media with cholesteatoma.  The right tympanic membrane 
was clear, scarred, and mobile.  The left tympanic membrane 
was found to have fluid behind it with a posterosuperior 
pocket.  A revision tympanoplasty with mastoidectomy to 
remove recurrent cholesteatoma was recommended.  The veteran 
also reported tinnitus in the ears.  

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
30
LEFT
35
30
35
30
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  

Upon rating decision in February 1994, the noncompensable 
rating for bilateral ear disease was increased by the RO to 
10 percent, effective from October 1, 1993.  The 
noncompensable rating for right ear hearing loss was 
continued.  

Subsequently dated VA records reflect that the veteran 
underwent a revision tympanoplasty in March 1995.  On the 
authorized audiological evaluation in July 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
30
40
LEFT
80
80
50
55
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
examiner summarized that there was a mild sensory hearing 
loss in the right ear with a moderate to severe mixed hearing 
loss in the left ear.  Tinnitus was described as distracting.  

Increased evaluations for right ear hearing loss and 
bilateral ear disease were denied by the RO in a November 
1995 rating decision.  

VA audio-ear disease examination in September 1996 showed 
that the veteran complained of bilateral hearing loss, loss 
of balance, and ear aches.  A computerized tomography scan 
(CAT) performed in August 1996 was noted to have been 
negative for cholesteatoma.  


On examination the auricles were normal bilaterally with a 
well-healed post auricular scar on the left side.  The 
external canals were clear and dry.  The tympanic membrane 
was intact and mobile on the right side and thickened with 
decreased mobility on the left side.  The mastoid was 
nontender bilaterally.  No active ear disease was noted.  

On the authorized audiological evaluation in September 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
30
40
LEFT
40
35
40
50
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  
Mild hearing loss in the right ear with a mild to moderately 
severe hearing loss in the left ear was diagnosed.  

In a September 1996 rating decision, the RO determined that 
the veteran's right ear hearing loss was to be redesignated 
as bilateral.  The noncompensable evaluation was continued.  

Subsequently dated VA outpatient treatment records include a 
November 1997 audiological report.  At that time, there was 
88 percent discrimination in the right ear and a decibel loss 
of 35.  In the left ear, there was 84 percent discrimination 
and a decibel loss of 35.  

Records in 1998 reflect that the veteran complained of 
increased hearing loss.  Audiometric tests were conducted, 
but it was noted that there was essentially no change when 
compared to the November 1997 findings.  



In August 1998, the 10 percent rating in effect for bilateral 
ear disease was continued by the RO.  Additionally, the 
noncompensable rating in effect for bilateral hearing loss 
was confirmed.  

In March 2001, the Board remanded the claim for additional 
evidentiary development, to include a contemporaneous 
examination in order to determine the extent and degree of 
severity of the veteran's hearing loss and bilateral ear 
disease.  

Subsequently added to the record were additional VA 
outpatient treatment records dated from 2001 through 2002.  
There was no substantial or objective medical treatment for 
the veteran's hearing loss or ear disease indicated.  
However, a consultative VA examination was conducted in 
October 2002.  

On this exam, the auricle and the external auditory canal had 
normal landmarks, bilaterally.  The tympanic membranes 
appeared to have normal landmarks and no perforations.  The 
mastoid was within normal limits and there was no evidence of 
any active ear disease.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
80
LEFT
40
35
30
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted that there was constant, moderate bilateral 
tinnitus associated with the veteran's hearing loss.  




Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

During the pendency of this appeal, the diagnostic criteria 
for rating hearing loss were amended by regulatory changes in 
the law.  The U. S. Court of Appeals of Veterans Claims 
(CAVC) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider both former and amended 
criteria and will apply the criteria more favorable to the 
veteran.  Id.  See also Holliday v. Principi, 14 Vet. App. 
280 (2001).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  

In fact, the Federal Circuit specifically stated that 
"section 3(a) of the VCAA does not apply retroactively", 
reaffirming its earlier holdings in Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).  There is no indication that the 
Federal Circuit intended Kuzma to completely overturn Karnas 
or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions pursuant to hearing loss and ear disease.  See 
Karnas, supra.  


Specifically, the Board notes that the criteria for rating 
diseases of the ear were amended effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (1999).  The Board parenthetically 
notes that the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

Disability ratings for hearing impairment are derived by a 
mechanical application of the VA Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and DCs 6100-6110 (2002).

Prior to June 10, 1999, DC 6200 assigned a 10 percent 
disability rating for otitis media, suppurative chronic, 
during the continuance of the suppurative process.  It was 
noted that evaluation pursuant to DC 6200 was to be combined 
with ratings for the loss of hearing.  See 38 C.F.R. § 4.87a 
(1998).  

Effective June 10, 1999, DC 6200 assigned a 10 percent rating 
for chronic suppurative otitis media, during suppuration or 
with aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull are to e separately evaluated.  38 C.F.R. 
§ 4.87 (2002).  

Prior to June 10, 1999, DC 6260 provided a 10 percent rating 
for tinnitus that was persistent as a symptom of head injury, 
concussion or acoustic trauma.  See 38 C.F.R. § 4.87a (1998).  

Effective June 10, 1999, DC 6260 provides a 10 percent rating 
for recurrent tinnitus.  It was noted that a separate 
evaluation for tinnitus may be combined with an evaluation 
under DCs 6100, 6200, 6204, or other DC, except when tinnitus 
supports and evaluation under one of those DCs.  See 
38 C.F.R. § 4.87a (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in an April 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through issuance of 
the November 1995 rating decision, April 1996 statement of 
the case, September 1996 rating decision and supplemental 
statement of the case, and August 1998 supplemental statement 
of the case, he has been provided with the reasons why his 
claim could not be granted based upon the evidence of record.

Additionally, in January 2003 the RO issued a supplemental 
statement of the case (SSOC) wherein it furnished the 
provisions of the new law and clearly indicated that it had 
fully considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
when it issued a SSOC in January 2003, at which time VCAA was 
fully considered and applied.


Increased Evaluation

Otitis Media/Externa, Bilateral,
Status Postoperative Mastoidectomy with Tinnitus

In view of the evidence presented, the Board finds that the 
appellant's bilateral ear disease is properly rated under 
38 C.F.R. § 4.87, DCs 6200 and 6260 at a 10 rating under the 
old or amended regulations.  

In this regard, the Board recognizes that no current active 
ear disease is indicated.  The tympanic membranes had normal 
landmarks upon exam in 2002.  Additionally, there were no 
perforations, and the mastoid was within normal limits.  What 
the record does show, however, is constant, moderate, 
bilateral tinnitus which supports a 10 percent rating 
pursuant to DC 6260 under either the old or new regulations.  

While the Board has considered whether a separate evaluation 
is warranted for tinnitus, it is noted that in the absence of 
an active disease process involving the middle ear, a 
noncompensable evaluation would be warranted.  See DC 6200 
under the old and amended regulations.  As such, the 
associated tinnitus is utilized to support the current 10 
percent evaluation and a separate evaluation is not 
indicated.  


Bilateral Hearing Loss

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate under either the 
old or new regulations.  

To accord every benefit of the doubt to the veteran, the 
Board has considered each of the various audiological 
examinations in the record.  On one occasion, the right ear 
showed level hearing of II instead of Level hearing of I and 
that was on audiological evaluation in 1997.  The hearing in 
the left ear consistently showed Level hearing II throughout 
the audiometric exams of record.  This is true of all results 
of record to include the most recent audiometric evaluation 
in 2002.  Comparing those results to the tables as provided 
in 38 C.F.R. § 4.86, hearing impairment in the right ear is 
Level I and left ear hearing is Level II, warranting a 
continuation of the noncompensable rating currently in 
effect.  This is true under either the old or amended 
regulations.  

Thus, based on current findings and a review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that his bilateral hearing loss does not rise to 
the level required for the assignment of a compensable 
schedular rating.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim of entitlement to increased evaluations for the 
disabilities at issue.  However, as the preponderance of the 
evidence is against the claim on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of the claim on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002).  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.  The RO did not grant increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented wherein the VA Under Secretary 
for Benefits or the Director of the VA Compensation and 
Pension Service might consider unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.  In this regard, 
the  Board notes that the evidentiary record is devoid of any 
indication that the disabilities at issue have required 
frequent hospitalization or markedly interfere with 
employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 10 percent for otitis 
media/otitis externa, bilateral, status postoperative 
mastoidectomy with tinnitus is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

